Citation Nr: 1216546	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-36 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) and a psychiatric disorder other than PTSD to include generalized anxiety disorder with depression. 



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1964 to October 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2010, the appeal was remanded to afford the Veteran a hearing before the Board, which was subsequently held in November 2011.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

On the claim of service connection for posttraumatic stress disorder, the Veteran served in Vietnam from June 30, 1967, to October 26, 1967.  The Veteran's stressors include a helicopter crash that killed a member of the Veteran's platoon and enemy mortar attacks. 

If the evidence establishes that a claimed stressor is related to fear of hostile military activity, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (as amended 75 Fed. Reg. 39,847, 39, 852 (July 13, 2010). 



VA records from 2006 to 2010 show that the Veteran was treated for symptoms of PTSD.  

On VA examination in October 2008, the VA examiner reported that the Veteran did not have PTSD, but he had a generalized anxiety disorder.  The VA examiner did not provide an opinion as to whether the generalized anxiety disorder was related to service.  

As the evidence suggests the Veteran may have PTSD or generalized anxiety disorder due to his service in Vietnam, and as the evidence is insufficient to decide the claim, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Request the morning reports for the 517th Engineer Company (Light Equipment or LE) for August 1967 to verify the non-combat death of Ronald James Johnson. 

2.  Request the unit history or lessons learned of the 517th Engineer Company (LE), 35th Combat Engineer Battalion, from July 1967 to October 1967. 

3.  Afford the Veteran a VA examination by a VA psychiatrist or psychologist, including psychological testing for posttraumatic stress disorder, to determine:

a).  Whether the Veteran currently has posttraumatic stress disorder or a psychiatric disorder other than PTSD to include generalized anxiety disorder with depression, or both, and, if so,




b).  If the Veteran has posttraumatic stress disorder, is PTSD due to: 

i).  Fear of hostile military activity enemy, which is consistent with the places, types, and circumstances of the Veteran's service in Vietnam from June 30, 1967, to October 26, 1967; or,

ii).  The death of a member of the Veteran's unit, who was killed in a helicopter crash.  In this regard, please determine whether the claimed stressor is adequate to support a diagnosis of PTSD if the Veteran learned of the death, but did not witness the death. 

c).  If the Veteran has a psychiatric disorder other than PTSD to include generalized anxiety disorder with depression, is the disorder related to the Veteran's experiences in Vietnam. 

If after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether an opinion cannot be determined based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review.  





4.  After the development has been completed, adjudicate the claim of service connection for posttraumatic stress disorder and for a psychiatric disorder other than PTSD to include generalized anxiety disorder with depression.  

If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


